Citation Nr: 1243771	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

What evaluation is warranted for asbestosis effective from December 13, 2007?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In October 2010, the Board remanded this case for additional development.  

In October 2011, the Board took certain action which is detailed below, and then remanded the case to obtain outstanding treatment records and afford the Veteran a VA examination to address the nature and extent of any disability due to asbestosis since December 13, 2007.  For the reasons discussed below, another remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2006, VA granted entitlement to service connection for asbestosis and assigned a 30 percent evaluation effective June 27, 2005.  This evaluation was appealed in August 2006.  The October 2011 Board decision indicated that a 30 percent disability rating was warranted between June 27, 2005, and August 30, 2007; a 60 percent rating was warranted between August 31, 2007, and December 11, 2007; and a 30 percent rating was warranted from December 12, 2007 for asbestosis.  

As the Board indicated in October 2011, VA amended the rating schedule concerning respiratory conditions, effective October 6, 2006.  These changes only apply to claims filed on or after that date.  Therefore, the amendments are not applicable to this claim.  71 Fed. Reg. 52458 (Sept. 6, 2006).

Under the applicable rating criteria, a 30 percent rating is assigned when forced vital capacity (FVC) is between 65 to 74 percent predicted, or when diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) is 56 to 65 percent predicted.  A 60 percent evaluation is warranted when FVC is between 50 to 64 percent predicted; or DLCO (SB) is between 40 to 55 percent predicted; or maximum exercise capacity of 15 to 20 ml/kg/minute oxygen consumption with cardio respiratory limitation.  A 100 percent rating is appropriate when FVC is less than 50 percent predicted; or DLCO (SB) is less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/minute oxygen consumption with cardio respiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833. 

Following the October 2011 remand, the Veteran was afforded a VA examination.  Although the examination was not directly with a pulmonologist, the report was reviewed by a pulmonologist.  Nevertheless, the report failed to provide the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO(SB)) value, which was specifically requested by the remand directives.  As such, another VA examination where such results are obtained is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also observes that in October 2010 the Veteran indicated that he was laid off in 2008, after which he "retired on disability."  As such, it appears that there may be outstanding disability records.  On remand, any available outstanding Social Security disability records should be obtained and associated with the claims folder.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

While on remand any additional VA treatment records, especially as they pertain to the Veteran's pulmonary function since December 13, 2007, should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any available outstanding private and VA treatment records dating since December 13, 2007, especially as they pertain to the Veteran's pulmonary disability due to asbestosis.  Request and associate with the claims folder any available Social Security disability treatment records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be scheduled for a VA pulmonary examination performed by a pulmonologist to determine the current severity of his asbestosis.  The claims folder and access to Virtual VA must be provided to and reviewed by the examiner prior to the conduct of any requested study.  All indicated tests and studies must be performed, including pulmonary function test studies with all values required under Diagnostic Code 6833 reported.  All clinical findings should be reported in detail.  The results of DLCO(SB) and the Veteran's maximum exercise capacity must be specifically reported, and if unobtainable, the reasoning such results are unobtainable should be explained.  The examiner should review the results of any testing prior to completion of the examination report. 

The examiner must address whether the Veteran has: i) cor pulmonale (right heart failure), or; ii) pulmonary hypertension, or; iii) whether he requires outpatient oxygen therapy due to asbestosis.  Any respiratory impairment caused by a disorder other than asbestosis must be carefully differentiated from that which is caused by asbestosis.  If differentiation is not possible, the examiner must explain why not.  A rationale for any opinion expressed must be provided. 

3.  The Veteran is to be advised in writing that it is his responsibility to report for any VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  Thereafter, the RO must review the claims folders and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Then, readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


